Citation Nr: 1108422	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-00 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  
	
2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a left ear injury.  

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 10 percent for asthma.  

6.  Entitlement to an initial rating in excess of 20 percent for lumbago.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1996, with additional service in the U.S. Army National Guard from June 1996 to June 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, dated in July 2005, March 2007, December 2007, and April 2008.  In its July 2005 decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective September 16, 2004.  In its March 2007 decision, the RO granted service connection for asthma and assigned a 10 percent disability rating, effective January 31, 2006; confirmed and continued the 50 percent disability rating for the Veteran's service-connected PTSD; and denied entitlement to service connection for a left ear disability.  Additionally, in its December 2007 decision, the RO granted service connection for lumbago and assigned a 20 percent disability evaluation, effective May 23, 2007.  Finally, in its April 2008 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At his hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  38 C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be issued a statement of the case (SOC) as to the issue of entitlement to an initial rating in excess of 20 percent for lumbago; attempts should be made to verify the complete dates and types of the Veteran's service; efforts should be made to obtain a complete copy of the Veteran's service treatment and personnel records, including records from his U.S. Army National Guard duty from June 1996 to June 2003; and efforts should be made to obtain a complete copy of the Veteran's VA and private treatment records.  Additionally, on remand, the Veteran should be afforded new VA examinations assessing 1) the current severity of his PTSD and asthma, 2) the etiology of his bilateral hearing loss and tinnitus, and 3) whether he has a current left ear disability that is related to service.  

A.  Issuance of a Statement of the Case

At the outset, the Board notes that, in regard to his claim for entitlement to an initial rating in excess of 20 percent for lumbago, the record reflects that, in a December 2007 decision, the RO granted service connection for lumbago and assigned a 20 percent disability rating, effective May 23, 2007.  Thereafter, in June 2008, the Veteran submitted a notice of disagreement (NOD) as to the assignment of a 20 percent disability rating for his lumbago.  In this regard, the Board notes that the Veteran's NOD regarding this issue was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  The Board acknowledges that the RO reconsidered the Veteran's claim for entitlement to an initial disability rating in excess of 20 percent for lumbago in a September 2008 rating decision; however, the Board points out that, in July 2009, the Veteran again submitted a timely NOD as to the 20 percent disability evaluation for his lumbago.  See id.  Moreover, the Board points out that, to date, it does not appear that the RO has issued a SOC in response to the Veteran's June 2008 NOD.  In such cases, the Board is required to remand the issue to the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

B.  Records

A review of the record reveals that, to date, the complete dates and types of the Veteran's service in the U.S. Army National Guard have not yet been verified.  In this regard, the Board notes that, although the records reflects that the Veteran was in the U.S. Army National Guard from June 1996 to June 2003, to date, no service personnel records from such service have been associated with the claims file.  Moreover, there is no indication from the claims file that attempts have been made to verify the exact dates and types of the Veteran's service in the U.S. Army National Guard (i.e., whether such service was active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA)).  Accordingly, on remand, attempts to verify the complete dates and types of the Veteran's service in the U.S. Army National Guard from June 1996 to June 2003 and to obtain a complete copy of the Veteran's service personnel records from such service should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2010).

Additionally, with regard to his left ear disability claim, the Veteran contends that he was involved in a motor vehicle accident in 1991 in which the vehicle that he was traveling in was forced off the road and rolled over such that the Veteran's left ear was partially detached from his head.  See August 2010 Board hearing transcript.  The Veteran has also reported that, directly after this accident, he was air-vac'd to the 12th Med, where his left ear was stitched back on.  See id.  In this regard, the Board notes that a Serious Incident Report dated on January 28, 1991, indicates that the Veteran was involved in an motor vehicle accident in which an M-915 clipped the front bumper of the M-931 that the Veteran was a passenger in, causing the driver of the M-931 to lose control, drive off the road, and turn over.  This incident report also indicates that, once the military police arrived at the scene of the accident, the Veteran had already been medevac'd to the 12th Med.  Significantly, however, to date, no records from the 12th Med, or records regarding the Veteran's January 1991 treatment for a left ear injury, have been associated with the claims file.  As such, on remand, efforts should be made to obtain a complete copy of the Veteran's service treatment records, to specifically include any clinical records from his January 1991 left ear injury.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

Further, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, at his October 2007 DRO hearing, the Veteran reported that he was currently attending weekly group therapy for his PTSD; however, the most recent VA group therapy treatment records on file are dated in April 2005.  Additionally, at his August 2010 Board hearing, the Veteran reported that he was currently receiving VA treatment for his bilateral hearing loss, tinnitus, PTSD, and asthma; however, to date, the most recent VA treatment records on file are dated in August 2008, and do not include any records of treatment for his hearing loss or tinnitus.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records, to specifically include any PTSD group therapy records dated since April 2005 and any recent VA treatment records, dated since August 2008, regarding his PTSD, asthma, bilateral hearing loss, tinnitus, and/or left ear disability.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  
 
Moreover, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in a March 2005 letter, a Counseling Therapist from the Worcester Veteran Center reported that he had been working with the Veteran on his PTSD for awhile, and during VA treatment in May 2006, the doctor noted that the Veteran had been receiving individual treatment for his PTSD and panic attacks at the Veteran Center.  Significantly, however, to date, the only records on file regarding the Veteran's PTSD counseling at the Vet Center is a November 2004 letter from the same Counseling Therapist that submitted the March 2005 letter.  Additionally, at his October 2007 DRO hearing, the Veteran reported that he had received emergency room treatment for panic attacks on four to five occasions, which had been diagnosed as chest pain.  Similarly, during VA treatment in February 2008, the doctor noted that the Veteran had recently received treatment for chest pain at the emergency room at St. Vincent's Hospital in Worcester, Massachusetts.  Significantly, however, to date, the only treatment records on file from such emergency room treatment are dated in October 2000, February 2004, and June 2010.   In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

B.  VA Examinations

Additionally, the Board finds that medical examinations and opinions assessing the etiology of the Veteran's bilateral hearing loss and tinnitus; determining whether he has a current left ear disability that is related to service, and addressing the current severity of the Veteran's PTSD and asthma, are necessary in order to make a determination in this case.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's bilateral hearing loss and tinnitus claims, the Board acknowledges that, in February 2008, the Veteran was afforded a VA audiological examination, and that at that time, the examiner provided the opinion that, based on the audiological documentation during the years of the Veteran's active service (i.e., from 1981 to 1996), which revealed normal hearing bilaterally, the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by his military noise exposure.  Significantly, however, in providing this opinion, the February 2008 VA examiner appears to have relied entirely on the lack of medical evidence of hearing loss during service, without considering the Veteran's contentions regarding a continuity of symptomatology since service.  Moreover, the examiner failed to acknowledge or discuss the fact that the Veteran was enrolled in the hearing conservancy program from December 1994 to January 1996, or the fact that, in an undated in-service progress report, a physician's assistant noted that the Veteran had lost his hearing during a motor vehicle accident in Saudi Arabia.  In this regard, the Board again notes, that, as discussed above, the Veteran was involved in a motor vehicle accident during active duty in January 1991.  Further, the Board points out that, although the Veteran's audiological test results show that he had normal hearing from April 1981 to June 1996, as noted above, the record reflects that the Veteran had subsequent service in the U.S. Army National Guard from June 1996 to June 2003.  In this regard, the Board points out that, comparing the results of the Veteran's January 1996 and September 2000 hearing evaluations, it is clear that the Veteran's hearing did worsen during his time in the U.S. Army National Guard.  Further, the Board notes that, although the results of the September 2000 audiological evaluation show that the Veteran's hearing did not meet VA standards for hearing loss, these results did reveal some bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (stating that "the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  

As such, because the February 2008 VA examiner relied on the fact that there was no clinical evidence of hearing loss in the Veteran's service treatment records, based her opinion on an incomplete/inaccurate factual history, and failed to provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus were in any way etiologically related to the Veteran's service in the U.S. Army National Guard from June 1996 to June 2003, the Board finds her opinion to be of little probative value.  Accordingly, the Board finds that another examination and medical opinion regarding the Veteran's bilateral hearing loss and tinnitus is necessary to make a determination in this case.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on the service medical records to provide a negative opinion); Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).   In making this determination, the Board acknowledges that, to date, the only post-service hearing evaluation of record is the February 2008 VA audiological examination report, which fails to show hearing loss in accordance with VA standards in the Veteran's left ear, and instead only shows such hearing loss in the Veteran's right ear.  See 38 C.F.R. § 3.385.  Significantly, however, at his August 2010 Board hearing, the Veteran and his wife reported that his hearing loss is now much more noticeable, noting that a VA doctor has since diagnosed him with bilateral hearing loss.  

With regard to his left ear disability claim, the Veteran contends that this condition first manifested during service, as a result of the January 1991 in-service motor vehicle accident described above, and that he has since continued to have left ear symptomatology (i.e., pain and internal scarring).  See August 2010 Board hearing transcript.  As noted above, to date, no records of the Veteran's reported treatment at the 12th Med for a left ear injury following the motor vehicle accident have been associated with the claims file.  Significantly, however, the Veteran has provided competent reports of the in-service left ear injury and subsequent in-service treatment for this injury, which are corroborated by the January 1991 Serious Incident Report.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, although the Veteran has reported that he is not currently receiving treatment for his left ear disability, at his August 2010 Board hearing, he provided competent reports of current left ear pain, as well as a continuity of left ear symptomatology since the 1991 injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  As such, because there is competent evidence of record indicating that the Veteran was treated for a left ear injury during service, and competent reports of a continuity of symptomatology since service, including current pain and scarring, a medical opinion regarding whether the Veteran has a current left ear disability that is related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, with regard to the Veteran's PTSD claim, the Board finds that, on remand, the Veteran should be afforded a new VA psychiatric examination to determine the current severity of this disability.  The Board acknowledges that the Veteran was provided with a VA psychiatric examination in November 2004; however, this examination report is now six years old and does not contemplate any recent treatment or the Veteran's recent contentions regarding the current severity of his symptomatology.  In this regard, the Board notes that, at his August 2010 Board hearing, the Veteran and his wife reported that the Veteran's PTSD symptomatology has worsened since his last VA examination insofar as he now has weekly panic attacks, self-isolates, gets aggravated with his co-workers, and gets angry and impatient with his family.  Moreover, the Veteran reported that, due to this increase in severity, he has missed approximately six weeks of work, has switched to working the night shift so that he does not have to interact with others as frequently, and has to take a variety of oral medications to control his symptomatology.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, with regard to his asthma claim, the Board finds that, on remand, the Veteran should be afforded a new VA respiratory examination to determine the current severity of this condition.  The Board acknowledges that the Veteran was provided with a VA examination in October 2006; however, this examination report is now over four years old and does not contemplate any recent treatment or the Veteran's recent contentions regarding the current severity of his symptomatology.  In this regard, the Board notes that, at his August 2010 Board hearing, the Veteran reported that his asthma symptomatology has worsened since his last VA examination insofar as the frequency of his asthma attacks had increased such that he now had asthma attacks approximately three times a week.  Moreover, the Veteran reported that his asthma has had an adverse affect on his stamina levels, causing him to be unable to do many physical activities and making it more difficult for him to perform his duties as work.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his asthma.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other indicated agency, and request verification of the complete dates and types of the appellant's service in the U.S. Army National Guard from June 1996 to June 2003, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA.  All periods of ACDUTRA or INACDUTRA should be separately noted.  

2.  Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service treatment and personnel records, to specifically include any records from his service in the U.S. Army National Guard from June 1996 to June 2003 and any clinical records from treatment at the 12th Med in January 1991.  In this regard, the Board notes that it is particularly interested in any medical records and examination reports related to treatment for a left ear injury following the January 1991 motor vehicle accident.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B.  If these records are not available, a negative reply must be provided.

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his PTSD, asthma, bilateral hearing loss, tinnitus, and/or left ear disability, to specifically include treatment records from 1) the Worcester Veteran Center regarding his PTSD; and 2) any emergency room treatment he has received for panic attacks aside from emergency room treatment received in October 2000, February 2004, and June 2010.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

4.  Obtain a complete copy of the Veteran's treatment records for his PTSD, asthma, bilateral hearing loss, tinnitus, and/or left ear disability from the VA Medical Center in Boston, Massachusetts, and the VA Community Based Outpatient Clinic in Worcester, Massachusetts, dated from August 2008, forward, as well as any PTSD group therapy records dated since April 2005. 

5.  Once the foregoing development has been completed, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure.  In doing so, the examiner should discuss the significance, if any, of the fact that the Veteran was in a hearing conservancy program from December 1994 to January 1996, and the fact that, in an undated service treatment record, the Veteran was noted to have lost his hearing in a motor vehicle accident in Saudi Arabia.  The examiner should also specifically acknowledge and discuss the Veteran's reports regarding his in-service noise exposure; his reports that he had no post-service occupational or recreational noise exposure;  and his reports of a continuity of symptomatology (i.e., difficulty hearing and intermittent ringing in his ears) since service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus
had its clinical onset during a verified period of ACDUTRA.  In doing so, the examiner should discuss the significance, if any, of the Veteran's decreased hearing acuity during his service in the U.S. Army National Guard, as evidenced by his in-service audiological test results, and the fact that the Veteran was diagnosed with a Eustachian tube dysfunction in February 1999.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Additionally, schedule the Veteran for an appropriate VA examination regarding his left ear disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left ear disabilities and/or disorders found to be present.  In this regard, the Board notes that the Veteran has reported having persistent pain (i.e., feeling as though there was a piece of glass in his ear) where his ear was stitched together during service, as well as having an internal scar in his ear as a result of the stitching.  See August 2010 Board hearing transcript. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left ear disorder/disability had its clinical onset during active service or are related to any in-service disease, event, or injury, including the January 1991 motor vehicle accident.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding treatment for his left ear injury following the January 1991 motor vehicle accident and a continuity of symptomatology (i.e., pain and scarring) since service.  The examiner should also discuss the significance, if any, of the fact that the Veteran was diagnosed with a Eustachian tube dysfunction during treatment in February 1999.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Also, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Additionally, schedule the Veteran for a VA respiratory examination to determine the current nature and severity of his service-connected asthma.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed, including pulmonary function tests with FEV-1 and FEV-1/FVC, results reported in detail.  

The examiner should also specifically state whether the Veteran's asthma requires intermittent or daily inhalational or oral bronchodilator therapy; any inhalational anti-inflammatory medication; monthly visits to a physician for required care of exacerbations; intermittent (i.e., at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; and/or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  In doing so, the examiner should acknowledge and discuss the lay evidence of record regarding an increased frequency in the Veteran's asthma attacks (i.e., reports that he has asthma attacks approximately three times a week).  

The examiner should also discuss the effect, if any, of the Veteran's asthma on his social and industrial adaptability.  In doing so, the examiner should acknowledge and discuss the Veteran's reports that his asthma has had an adverse affect on his stamina levels, causing him to be unable to do many physical activities and making it more difficult for him to perform his duties as work

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

10.  Issue a statement of the case addressing the claim of entitlement to an initial rating in excess of 20 percent for lumbago.  Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

11.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


